Citation Nr: 0415013	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-10 899 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for cervical radiculopathy, 
claimed as a spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs.


REMAND

Having reviewed the entire record below, the Board finds that 
additional evidentiary development is needed before a 
decision can be made on the merits of the service connection 
claim.  

The veteran's service medical records indicate that, upon 
enlistment, all clinical findings, including those for the 
spine, were normal.  The veteran himself denied having, or 
having had, recurrent back pain.  See June 1989 medical 
examination report and report of medical history.  Similarly, 
the veteran's separation medical examination report and 
report of medical history dated in February 1994 indicate 
nothing abnormal about the veteran's spine or musculoskeletal 
system.  

However, service medical records show that, in November 1993, 
the veteran suffered an injury (fall down a cliff while 
riding a bicycle), which apparently required treatment 
primarily of the knees and neck.  The records dated around 
the date of the bicycle accident include X-ray studies of the 
cervical spine.  X-ray reports show that there was good 
alignment of the anterior and posterior vertebral lines and 
interspinous lines on extension view of the cervical spine.  
There was no evidence of subluxation on extension view.  
However, deformity in the form of mild anterior subluxation 
at C-3 and C-4 and mild anterior subluxation of C-5 and C-6 
was noted.  There also was widening of the posterior aspect 
of the interspinous distance between C-5 and C-6.  The 
physician interpreting the X-rays stated that a ligamentous 
injury to the posterior elements, secondary to the findings 
of X-rays of the cervical spine on flexion, could not be 
ruled out.  Other X-ray reports dated in November 1993 
indicate that there was evidence of osteophyte formation in 
C-6 and C-7 of the spine, as well as compression of the 
superior and anterior aspects of T-1 of the spine of unknown 
etiology.

Post-discharge medical records dated in August 2001 in the 
form of VA medical center (VAMC) magnetic resonance imaging 
(MRI) reports show that the veteran has herniation and spurs 
in C4-C7 discs and a lesion in C4 vertebral body of uncertain 
etiology.  VAMC outpatient treatment records dated in 2001 
show complaints of increased pain in the cervical spine since 
the in-service injury, as well as a diagnosis of cervical 
radiculopathy.  

The report of a private physician (Dr. C. B.), dated in 
February 2002, indicates an impression of cervical 
spondylosis.                

In light of above evidence of an in-service incident that 
could have adversely affected the spine and current abnormal 
findings in the cervical spine, the Board is of the opinion 
that further evidentiary development is required to determine 
whether the veteran's cervical spondylosis and/or cervical 
radiculopathy could be etiologically, or causally, related to 
active duty.  Accordingly, this claim is remanded for the 
following actions:

1.  Schedule the veteran for a VA medical 
examination to determine (1) what 
specific spinal disease(s) or disorder(s) 
that the veteran currently has; and (2) 
whether or not there is an etiological 
relationship between such disease(s) or 
disorder(s) and active duty.  The 
veteran's claims folder should be made 
available to the examiner.  Any 
report(s), including doctors' reports 
interpreting diagnostic testing results, 
if any, resulting from the examination 
should be associated with the veteran's 
claims folder.    




2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection for 
the claimed cervical spine disability is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  The directives in this remand order must 
be completed consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), as 
amended, VA regulations implementing VCAA, 
and controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




